Citation Nr: 1213643	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-48 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma, to include as secondary to herbicide exposure.

2.  Entitlement to a rating in excess of 10 percent for service-connected acne conglobata.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2010.  A transcript of the hearing has been associated with the claims file.

Notably, the Veteran has received TDIU benefits since 2002.

The issue of entitlement to a rating in excess of 10 percent for service connected acne conglobata is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's squamous cell carcinoma did not have onset during service and is not otherwise related to service, to include exposure to herbicides.





CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.         §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R.  § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also 61 Fed. Reg. 57,586 -57,589 (1996); 72 Fed. Reg. 32,345 -32,407 (Jun. 12, 2007).

Although squamous cell carcinoma is not listed in 38 C.F.R. § 3.307(a)(6)(ii), the Board will still consider the Veteran's claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran claims that he should be granted service connection for squamous cell carcinoma due to exposure to herbicides and the sun during service.  

Service treatment records (STRs) show no indication of squamous cell carcinoma.  At most, the records show boils on the Veteran's buttocks, later diagnosed as acne conglobata, which have already been service connected.  Subsequent to service, in October 1968, the Veteran had a VA examination.  The examination report shows only complaints of boils on various parts of the Veteran's body, with the boils being more severe on the buttocks.  The diagnosis was acne conglobata of the buttocks.  Squamous cell carcinoma was not indicated.

The first indication of squamous cell carcinoma is located in VA outpatient treatment records dated May 2008, more than 40 years after separation from service, weighing against a claim of service connection based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  In June 2008, the official diagnosis was squamous cell carcinoma and sun-damaged skin.  None of the records indicating diagnosis and treatment of squamous cell carcinoma indicate a relationship between the condition and service.

During his March 2009 VA examination conducted to determine the current severity of his acne conglobata, the examiner noted that the Veteran had a squamous cell carcinoma excised in June 2008 but that he had received no other treatment for his neoplasm.  He has no other history of skin cancer.  During that examination, the Veteran stated that his former profession involved leading fox-hunting tours by horseback.

In October 2011, the Board requested a Veterans Health Administration (VHA) expert opinion addressing the etiology of the squamous cell carcinoma.  The expert reviewed the Veteran's claims file, to include the STRs and testimony before the Board.  In his report, he stated that it is widely believed and supported by scientific evidence that ultraviolet exposure, including natural sunlight, contribute to the later development of precancerous lesions called actinic keratosis and some skin cancers, such as squamous cell carcinomas of the skin.  Favoring service connection is the general likelihood that actinic keratoses and/or skin cancers occur many years after the sun exposure.  However, against service connection is the general situation in which most people obtain most of their lifetime sun exposure before age 18, additional sun exposure after discharge from military service, and the impossibility of assigning any specific period of sun exposure to future actinic keratosis and/or skin cancers.  Thus, the expert concluded that there is less than a 50 percent likelihood that the Veteran's actinic keratosis and/or skin cancers are related to service, weighing against the Veteran's claim.

The expert also found that there is no reason to believe that the Veteran had squamous cell carcinoma during service.  If the condition had originated in the 1960s, the lesion would have been obvious and noted by a physician within 5 to 10 years, if not before.  Therefore, he found that there is less than a 50 percent likelihood that the condition had onset during service, weighing against the claim.

In addition, he found that there is no evidence to his knowledge that Agent Orange exposure increases the risk of developing squamous cell carcinoma of the skin.  Therefore, he concluded that there is less than a 50 percent likelihood that the cancer was the result of Agent Orange exposure, weighing against the claim.

Finally, the expert noted that the temporal area is a common location for squamous cell cancer of the skin.  Acne conglobata does not aggravate or worsen the underlying squamous cell.  While squamous cell carcinomas can develop in a chronic scar, the expert found no such documentation in this case.  Furthermore, he found that the scar caused by acne conglobata is unlikely to generate a squamous cell cancer; therefore, there is less than a 50 percent likelihood that the caner was the direct result of, sequelae of, or aggravated by acne conglobata, weighing against the claim.

In addition to the medical evidence, the Board has considered the Veteran's lay statements and testimony.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the Veteran argues that his squamous cell carcinoma is the result of sun and Agent Orange or herbicide exposure during service.  During his Board hearing, he stated his belief that Agent Orange, or herbicides, causes almost all skin cancers.  He said VA performed the surgery to remove the cancer; however, no one told him that the condition was due to Agent Orange.  He also reported extensive sun exposure, including sunburns, during service; however, none of his doctors indicated that his cancer was the result of sun exposure in Vietnam.

Unfortunately, while the Veteran is competent to report his skin symptoms, such as the onset and progression of a lesion, he is not competent to provide an opinion regarding the etiology of the disability.  Cancers are not the types of disabilities that are capable of lay diagnosis (as opposed to biopsies or other laboratory testing) and have readily identifiable etiologies, thus laypersons are incapable of providing competent and credible opinions on the matter.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal, the VHA expert, and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.

Simply, the evidence in this case weighs against a finding of service connection for squamous cell carcinoma.  STRs show no indication of cancer during service and the first indication of a cancerous lesion was noted in May 2008, approximately 40 years after separation from service.  None of the medical records indicate a relationship between the disability and service or service-connected acne conglobata.  More importantly, the VHA expert examiner provided a compelling opinion supported by his review of the record as to why it is less likely as not that the disability is in any way related to service.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for squamous cell carcinoma, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III. The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and an opinion from a VHA examiner regarding the etiology of the disability.  The Veteran submitted private statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded a VA medical examination in March 2009, and a VHA medical opinion was subsequently requested.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for squamous cell carcinoma is denied.


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected acne conglobata of the buttocks.  His disability has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7828, which provides, in part, that the disability can be rated based upon scarring.  While he had a VA examination in March 2009, the examiner did not note the number of square inches or centimeters affected by scarring.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (a VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).  Thus on remand, a new examination must be scheduled to determine the current severity of the service-connected acne conglobata and residual scarring.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected acne conglobata of the buttocks.  The claims file and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.

The examiner should indicate all current symptomatology of the disability as well as the condition of all residual scarring, to include notation of the area affected in terms of square inches or centimeters and the presence of tenderness and/or unstable scarring.

All opinions must be supported by a complete rationale in a typewritten report.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 1).




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


